Citation Nr: 0032530	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back strain 
currently evaluated as 10 percent disabling, based on 
disagreement with the initial rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran retired with over 20 years active service, 
effective May 31, 1998.

This appeal arises from a decision by the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).     


REMAND

The veteran seeks an increased rating for low back strain, 
based on disagreement with the initial rating action.  

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The Court has also held 
that the duty to assist includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran's disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5295, lumbosacral strain.  38 
C.F.R. § 4.71a. The rating criteria for this diagnostic code 
include findings of limited motion.  When an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  Functional loss during flare-ups must 
also be evaluated.  Id.

The veteran was afforded a VA fee basis examination in 
September 1998.  However, the findings are inadequate under 
DeLuca since the range of motion was not set out and it is 
not clear whether pain, weakness or fatigability were 
considered.  Treatment records dated in April 1999 state that 
the veteran complained of increased pain that radiated down 
her leg.  Additionally, the veteran complained of radiating 
pain in her right leg during her personal hearing in July 
1999.  

Since the provisions of DeLuca were not considered the VA 
examination is inadequate and the case must be remanded for a 
new examination.

In light of the above considerations, the case is REMANDED 
for the following actions:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's lumbar spine disability 
not already part of the claims file from 
September 1998 to present.

2.  The RO should obtain copies of all 
treatment records pertaining to the 
veteran's low back disability not already 
part of the claims file from Internal 
Medicine Specialists of Emporia, P.C. 
from April 1999 to present.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity and extent of any 
lumbar spine impairment.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  The examiner 
should describe, in degrees, all 
limitation of motion of the lumbar spine.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of each joint during flare-ups or 
when the joint is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  A 
complete rationale should be given for 
all opinions expressed.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
her claim. 

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  After undertaking any 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.  This 
should include reference to DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 3.321, 4.40, 4.45, and 4.59 
(2000).  Thereafter, the claim should be 
readjudicated.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


